Title: To John Adams from Thomas McKean, 20 November 1815
From: McKean, Thomas
To: Adams, John


				
					Dear Sir,
					Philadelphia, Novemr. 20th. 1815.
				
				I can now answer the questions in your favor of the 30th. July last, viz. Who shall write the history of the American Revolution &c.?Major General James Wilkinson has written it. He commences with the battle of Bunker’s or Breed’s hill at Boston and concludes with the battle near New-Orleans on the Missisippi, a period of forty years. It will be published in three volumes large octavo, each containing about 500 pages.The General (I am informed) confines himself to military transactions, with a reference to a very few of the civil. I knew him personally near forty years ago, but have not seen or heard from him for the last seven years: I think him above mediocrity. He has been in the army during the whole time & is better qualified to give a description of its proceedings than any Gentleman with whom I am acquainted.This history has been written within the last seven or eight months at Germantown about six miles from this city; tho’ I have not heard of the General being there ’till lately: he has kept himself quite retired & private.I do not recollect any formal speeches, such as are made in the British Parliament and our late Congresses, to have been made in the revolutionary Congress, tho’ I was a member for eight years from 1774 until the Preliminaries of peace were signed. We had no time to hear such speeches, little for deliberation; action was the order of the day. The speech of Mr; Richard H. Lee given by the Italian, the Chevalier Botta, which I have read, may have been delivered, but I have no remembrance of it, tho’ in Congress, nor would it do any member much credit: I have no favorable opinion of the Chevalier, he appears to me a vain & presuming character to have attempted such a history; perhaps the res angusta domil (poverty) impelled him.Altho’ we may not in the United States have a Thucidydis, a Tacitus, Hume, Robertson or Gibbon, who have been reckoned the best historians in Greece, Rome or Great Britain, yet we have Gentlemen of great talents and capable of writing the history of our Revolution with at least as much regard to truth as any of them has exhibited.With respect to General Wilkinson I recollect an Anecdote: he was in 1777 an Aid to General Gates, and by him sent to Congress at Yorktown in Pennsylvania with the dispatches, giving an account of the surrender of Sir John Burgoyne & the British army to the Americans at Saratoga; on the way he spent a day at Reading, about fifty miles from Yorktown, with a young Lady from Philadelphia, whom he afterwards married. When the dispatches were read in Congress, propositions were made for paying a proper compliment to the Favorite of General Gates, who brought us such pleasing news.Governor Samuel Adams, with a grave & solemn face, moved Congress, that the young gentleman should be presented with “a pair of spurs.”What changes in Europe have occurred since I had the pleasure of writing to you last? Lewis 18th. is again on the throne of France, the great Napoleon at the bottom of the wheel, never to rise more, a prisoner for life. The French nation miserable; Spain has re-established the tribunal of the Inquisition and restored the Jesuits. The rulers of Portugal void of common sense. South of America in a state of opposition to the government of Spain, and in all appearance will soon be independent of it. Whatever is right, said Mr; Pope, the first of poets & moralists.I have nothing to do with politics, nor much with any thing else in this world, but I hear & listen. It is said, that James Monro, secretary of State, John Armstrong, late secretary at war, Dewit Clinton, late Mayor of New York, & perhaps Rufus King, now a Senator, will be proposed as candidates for the next Presidency. I do not think the prospect of either or any of them very encouraging.Mr; John Q. Adams has been named, but it is not known whether this may not create jealosy or injure him with the present administration, which his friends would by all means avoid.My sheet is almost finished. God bless you.Your old friend,
				
					Thos M:Kean
				
					
				
			